Opinion issued January 10, 2008











     









In The
Court of Appeals
For The
First District of Texas




NO. 01-07-01090-CV 




IN RE ROSEMARY MARTINEZ, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
 
 
 
          Relator, Rosemary Martinez, has filed a petition for writ of mandamus asking
this Court to direct respondent
 (1) to vacate his order of November 29, 2007,
referring the parties to mediation and (2) to vacate his order of December 13, 2007,
denying relator’s motion to transfer the suit to San Patricio County.  Relator also asks
this Court to order respondent to transfer the suit from Galveston County to San
Patricio County.
          We deny the petition for writ of mandamus. 
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.